UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1795



SAMUEL L. SMITH,

                                            Plaintiff - Appellant,

         versus


NEW YORK TIMES COMPANY, a New York Corpora-
tion; THE SPARTANBURG HERALD-JOURNAL, a South
Carolina Corporation,

                                           Defendants - Appellees,
         and


MIKE TOWERY; EARL BARBER,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CA-94-2300-7-20AK)


Submitted:   October 20, 1997          Decided:     November 12, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Samuel L. Smith, Appellant Pro Se. Paul Bernard Lindemann, JACKSON,
LEWIS, SCHNITZLER & KRUPMAN, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order granting Appel-
lees' motion for costs associated with defending against Appel-

lant's employment discrimination action. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Smith v. New York Times Co, et al, No. CA-94-2300-7-20AK
(D.S.C. May 19, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2